 Case 2:01-cr-10039-JPJ Document 119 Filed 08/17/21 Page 1 of 6 Pageid#: 110




               IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF VIRGINIA
                      BIG STONE GAP DIVISION

UNITED STATES OF AMERICA                       )
                                               )
                                               )     Case No. 2:01CR10039-001
                                               )
v.                                             )     OPINION AND ORDER
                                               )
MICHAEL SHORT,                                 )     By: James P. Jones
                                               )     United States District Judge
                  Defendant.                   )


      Joseph W. H. Mott, Assistant United States Attorney, Roanoke, Virginia, for
United States; Lisa M. Lorish, Assistant Federal Public Defender, Charlottesville,
Virginia, for Defendant.

      Upon motion of the defendant for a reduction in sentence under 18 U.S.C. §

3582(c)(1)(A), and after considering the applicable factors provided in 18 U.S.C. §

3553(a) and for the reasons stated on behalf of the defendant, the motion will be is

granted. The defendant’s previously imposed sentence of imprisonment will be

reduced to time served.

      The defendant, Michael Short, seeks a reduction in his custodial sentence and

supervised release for extraordinary and compelling reasons pursuant to 18 U.S.C.

§ 3582(c)(1)(A)(i). Specifically, he argues that his “stacked” consecutive sentences

under 18 U.S.C. § 924(c) create an unjust disparity and would not be imposed under
 Case 2:01-cr-10039-JPJ Document 119 Filed 08/17/21 Page 2 of 6 Pageid#: 111




the statute today. For that reason and those further explained herein, I will grant his

motion and reduce his term of imprisonment but not his period of supervised release.

      On December 21, 2001 a jury found Mr. Short guilty of conspiracy to

distribute and distribution of oxycodone in violation of 21 U.S.C. §§ 841(a) and 846

(Count One), possession with intent to distribute and distribution of oxycodone in

violation of 21 U.S.C. § 841(a) (Count Two), two counts of using or possessing a

firearm during a drug trafficking offense in violation of 18 U.S.C. § 924(c) (Counts

Three and Four), and possessing a firearm while being an unlawful user of a

controlled substance in violation of 18 U.S.C. § 922(g)(3) (Count Five).

      I originally sentenced Short to 438 months in prison (36 and a half years),

consisting of 78 months as to Counts One, Two, and Five to run concurrently,

followed by mandatory minimum sentences of 60 months as to Count Three and 300

Months as to Count Four each to be served consecutively to all other counts. I also

sentenced him to a period of supervised release of five years following his term of

incarceration. I later reduced his custodial sentence to a total of 423 months (roughly

35 years) pursuant to Amendment 782 to the sentence guidelines. Order, Feb. 10,

2015, ECF No. 105 (reducing guideline range to 63 to 78 months and imposing

concurrent terms of 63 months on Counts One, Two, and Five). Short is now 57

years old and his current projected release date is February 12, 2032.




                                          -2-
 Case 2:01-cr-10039-JPJ Document 119 Filed 08/17/21 Page 3 of 6 Pageid#: 112




       As noted, Short was convicted of two counts of possessing a firearm in

furtherance of a drug trafficking crime in violation of 18 U.S.C. § 924(c). At the

time, a second or successive violation of the statute resulted in a statutory mandatory

consecutive minimum sentence of 25 years in prison. 18 U.S.C. § 924(c)(1)(C)(i)

(2000). The defendant was so sentenced, although there had been no intervening

conviction for the first violation of that statute. Prior to § 403 of the First Step Act,

this stacking of § 924(c) violations in a single indictment were construed under the

existing statute as permissible. Deal v. United States, 508 U.S. 129, 137 (1993).

       The First Step Act of 2018 changed the rule of the Deal case by amending the

statute. It provides that:

              (a) IN GENERAL.—Section 924(c)(1)(C) of title 18, United
                  States Code, is amended, in the matter preceding clause (i),
                  by striking “second or subsequent conviction under this
                  subsection” and inserting “violation of this subsection that
                  occurs after a prior conviction under this subsection has
                  become final”.

              (b) APPLICABILITY TO PENDING CASES.—This section,
                  and the amendments made by this section, shall apply to any
                  offense that was committed before the date of enactment of
                  this Act, if a sentence for the offense has not been imposed
                  as of such date of enactment.

First Step Act of 2018, Pub. L. No. 115-5194, § 403, 132 Stat. 5194, 5221-22 (2018),

amending 18 U.S.C. § 924(c)(1)(C).

       Although I may not reduce Short’s sentence pursuant to a non-retroactive

change in sentencing law, the Fourth Circuit held in United States v. McCoy, 981
                                           -3-
 Case 2:01-cr-10039-JPJ Document 119 Filed 08/17/21 Page 4 of 6 Pageid#: 113




F.3d 271, 286 (4th Cir. 2020) that when deciding compassionate release motions

district courts may consider the severe length and disparateness of a defendant’s

sentence in light of the revision of sentence-stacking under § 924(c). A sentencing

disparity no doubt exists in this case. Short is serving a 423-month sentence because

of the stacked § 924(c) charges. But if he were sentenced today, I would be required

to impose no more than 120 months (10 years) in prison due to the 60-month

consecutive mandatory minimums for the two § 924(c) charges. Mot. 1, ECF No.

108. He has already served more than 19 years in custody. I find this sentencing

disparity to be extraordinary and compelling.

         I must “reconsider[ ] the § 3553(a) factors” to determine whether the

sentence remains no greater than necessary to meet § 3553(a)’s goals “in view of the

extraordinary and compelling circumstances.” United States v. Kibble, 992 F.3d

326, 332 (4th Cir. 2021). Based on Short’s history and characteristics, I find that the

time he has served in prison has been sufficient to afford adequate deterrence and

protect the public. Short had a Criminal History Category of I and no prior history

of drug crimes or violence before this conviction. The defendant has also made

notable rehabilitation efforts while in prison by completing many classes and

programs. Short’s time served has also been just punishment for his serious crime

and promoted respect for the law. Because I find that Short’s time in prison has been




                                          -4-
 Case 2:01-cr-10039-JPJ Document 119 Filed 08/17/21 Page 5 of 6 Pageid#: 114




sufficient to meet the goals of § 3553(a), I will reduce his term of imprisonment to

time served.

           I will however deny the defendant’s request to reduce his period of

supervised release, because he received a drug-related infraction while incarcerated.

Mot. 8–9, ECF No. 108. I find that Short and the public would benefit from further

monitoring him to ensure that he remains sober during his transition to civilian life.

Accordingly, it is hereby ORDERED as follows:


      1.       The Motion to Reduce Sentence, ECF No. 108, is GRANTED;

      2.       The defendant’s sentence is hereby reduced to time served as to Counts

One through Five, meaning that the defendant has now fully served the

imprisonment imposed as to all counts and is to be released from imprisonment;

      3.       This Order is stayed for 14 days for the verification of the defendant’s

residence and/or establishment of an appropriate release plan, to make appropriate

travel arrangements, and to ensure the defendant’s safe release. If more than 14 days

are needed for the verification of the defendant’s residence and/or establishment of

a release plan, to make appropriate travel arrangements and ensure the defendant’s

safe release, the parties or the Probation Office shall immediately notify the court

and advise why the stay should be extended;

      4.       The terms of the defendant’s supervised release are modified as

follows: The defendant must serve four months of home incarceration at the

                                           -5-
 Case 2:01-cr-10039-JPJ Document 119 Filed 08/17/21 Page 6 of 6 Pageid#: 115




approved residence beginning immediately after release for 24-hours-a-day except

for medical necessities and court appearances and other absences specifically

approved by the court. The probation officer shall monitor compliance by Voice

Recognition, and the probation officer may recommend to the court RF or GPS

location monitoring if greater absences are approved or greater risks are identified;

and

      5.     The Clerk shall provide the Probation Office with a copy of this

Opinion and Order and the Probation office shall transmit a copy to the Bureau of

Prisons.



                                               ENTER: August 17, 2021

                                               /s/ JAMES P. JONES
                                               United States District Judge




                                         -6-
